Citation Nr: 1520553	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-28 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a compensable disability rating for service-connected chronic lumbosacral strain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from March 1986 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In January 2014, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the issue on appeal - entitlement to a compensable disability rating for chronic lumbosacral strain - must be remanded for further development, as the Veteran contends that this disability is more disabling than is reflected by the currently assigned evaluation.

The Veteran was most recently afforded a VA examination of his lumbar spine disability in May 2011.  He argues that his lumbar spine symptomatology is worse than was described by the May 2011 VA examiner.  Notably, the examiner performed range of motion testing and rendered findings concerning the functional impairment of the Veteran's lumbar spine.  However, the examiner found that the Veteran suffers from degenerative disc disease (DDD) of the lumbar spine, which she concluded was separate and distinct from the service-connected lumbosacral strain.  She concluded that the Veteran's only current disability of the lumbosacral spine is DDD, which is unrelated to his service-connected lumbosacral strain.  
Critically, however, the examiner did not provide an opinion as to whether the currently diagnosed DDD is aggravated by the Veteran's service-connected lumbosacral strain.  Moreover, the Veteran asserts that, in her report, the VA examiner mischaracterized the Veteran's statements concerning his lumbar spine symptomatology and failed to address pertinent evidence.  See the Board hearing transcript dated January 2014.

The Board therefore finds that a new VA examination is warranted to address the current severity of the Veteran's lumbar spine symptomatology.  The examiner should also provide an opinion as to whether the Veteran's currently diagnosed DDD of the lumbar spine was incurred in or aggravated by his military service, or caused or aggravated by his service-connected lumbosacral strain.

Additionally, at the January 2014 Board hearing, the Veteran indicated that there are outstanding private treatment records from Christ Hospital.  Upon remand, these records, as well as, any other pertinent records of ongoing treatment should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received including treatment at Christ Hospital as described above.  The Board is also interested in records of any pertinent treatment or evaluation that the Veteran may have received at a VA health care facility since June 2011.  All such available documents should be associated with the claims file.

2. Then schedule the Veteran for a VA examination, with a qualified VA physician other than the examiner who conducted the May 2011 examination, to determine the current severity of his chronic lumbosacral strain of the lumbar spine.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.

With respect to the lumbar spine disability, all pertinent pathology should be noted in the evaluation report.  In particular, the examiner should:

(a)  Note the results (in degrees) of range-of-motion testing of the Veteran's lumbosacral spine.  In reporting these results, the examiner should discuss the severity of any associated pain on testing.  In particular, the examiner should discuss the extent of any incoordination, weakened movement, and excess fatigability on use of the Veteran's lumbosacral spine.  The examiner should equate the additional functional impairment due to pain, weakened movement, excess fatigability, or incoordination to additional loss of motion (beyond what is shown clinically).

(b)  Inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner should express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of degree of additional range of motion loss.
(c)  Report the number of incapacitating episodes that the Veteran has experienced, as well as, their duration, in the past twelve months and whether these incapacitating episodes are due to intervertebral disc syndrome associated with the service connected lumbosacral strain with arthritis.  (Note:  For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.)

(d)  Identify any evidence of neurological manifestations due to the lumbar spine disability, to include any neurological pathology affecting the lower extremities found to be due to this disability.  The examiner must identify the specific nerves affected or seemingly affected, and describe the degree of any impairment as mild, moderate, moderately severe, or severe.

(e)  Address the impact of the lumbar spine disability upon the Veteran's industrial activities including his ability to obtain and maintain substantially gainful employment.

(f)  Provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the current DDD of the lumbar spine had its clinical onset during the Veteran's active duty or is otherwise related to such service.  The examiner should also address whether it is at least as likely as not (i.e., at least a 50 percent probability) that the current DDD of the lumbar spine was caused or aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected disabilities, to include chronic lumbosacral strain.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

3. The AOJ should adjudicate the claim of entitlement to service connection for DDD of the lumbar spine.  In connection therewith, the Veteran and his representative should be provided with appropriate notice of his appellate rights.  If, and only if, the Veteran eventually perfects an appeal of this issue should this question be returned to the Board.

4. Thereafter, the AOJ should readjudicate the claim of entitlement to an increased disability rating for service-connected chronic lumbosacral strain on appeal.  If a benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

